Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed on November 12, 2020 in response to the Office Action of June 11, 2020 is acknowledged and has been entered. Claims 1, 12 and 16 have been amended. Claims 1-20 are pending and under examination in this Office Action.
Response to Amendment
Applicant's arguments with respect to claims 1-20 under 35 U.S.C. 102 and 103 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The previous claim rejections under 35 U.S.C. 102 to claims 1-6, 11, 12 and 16 are now withdrawn in view of the claim amendments. The previous claim rejections under 35 U.S.C. 103 to claims 7-10, 13-15 and 17-20 are now withdrawn in view of the claim amendments. However, upon further consideration in view of the amendments, new grounds of rejection are now made. See the rejection section for details.
Response to Arguments
Applicant's arguments with respect to claims under 35 U.S.C. 101 have been fully considered but they are not persuasive.
Applicant states that “it is unclear how a human mind would process and/or extract a content characteristic or metadata characteristic of a received message and determine a response categorization based on that processed content characteristic or metadata characteristic; or how a human mind would process and/or extract an author characteristic of an author and determine a response categorization based on that author characteristic … it is 
	Examiner respectfully disagrees and notes that the processes in regard to “process and/or extract a content characteristic” or “process and/or extract an author characteristic” are not included in the claim 1. The determination of the response categorization data and/or the first response as drafted in claim 1 encompasses the user determining the data and the response to a message based on parameters with a pen & paper and/or in the human mind. 
	Claims 12 and 16 recite analogous limitations to claim 1. Therefore claims 1, 12 and 16 and their respective dependent claims remain rejected under 35 U.S.C. § 101 due to the claimed invention being directed to an abstract idea without significantly more. See the rejection section for details.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 12 and 16 address to a process, a machine and a non-transitory computer readable medium respectively, therefore claims 1, 12, 16 and their dependent claims belong to the statutory categories (Step 1).
Further analysis states that claims 1-20 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.
	Independent claims 1, 12 and 16 recite determining a response categorization data based on at least one of the content characteristic, the metadata characteristic, and the author 
	The limitation of determining a response categorization data and determining a first response based on the author characteristic and associated with the response categorization data fall within the group of “mental processes” set forth in the USPTO’s January 7, 2019 Memorandum, 2019 Revised Patent Subject Matter Eligibility Guidance (84 FR 50). Nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining” in the context of the independent claims encompasses the user evaluating data and determining a response based on parameters with a pen & paper and/or in the human mind. Accordingly, the claims recite an abstract idea (Step 2A Prong One).
	Independent claims 12 and 16 recite the additional elements of one or more processors, memory storing instructions, which when executed by the one or more processors cause the one or more processors to perform the abstract ideas discussed above. The recited one or more processors and memory/non-transitory computer-readable medium storing instructions are recited at a high-level of generality. The additional elements are general purpose computing components for implementing the abstract idea on a generic computer and are considered generally linking the abstract idea to a particular technological environment or a field of use. Accordingly, these additional elements do not integrate the abstract idea into a practical application (Step 2A Prong Two).
	 The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to integration of the abstract idea into a practical application, the additional elements of receiving a message and 
	The remaining claims recite determining a localization data (claim 2), determining a video associated with the content characteristics, the metadata characteristics, and the author characteristics (claim 3), determining whether first response should be human-authored or computer-generated response (claim 4), determining the author characteristics based on content characteristics and a metadata characteristics (claim 5), presenting a survey to the author and determining author characteristics based on a response of the author to the prompt (claims 6), failure of the author to respond to the survey to provide input and determining the author characteristics based on the failure to respond (claims 7, 13 and 17), determining the author characteristics based on first source having a first media type and second source having a second media type (claims 8, 14 and 18), communicating the first response to a subset of the social media group (claims 9 and 20), message is received via a social media platform and the message does not solicit the first response (claims 10, 15 and 19) and author characteristics is an author profile comprising characteristics of the author (claim 11). These claims recite details of the abstract idea or the environment in which the abstract idea is performed, but fail to recite additional elements sufficient to integrate the abstract idea into a practical application or amount to significantly more than the judicial exception. Therefore, the dependent claims are not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Brydon et al. (U.S. Patent No. US 9,325,849 B1), herein referred to as Brydon, in view of Caldwell et al. (U.S. Patent. No. US 10,425,783 B1), herein referred to as Caldwell.
In regard to claim 1, Brydon teaches a method of communicating a response (“… The systems and methods described herein are directed toward the resolution of customer service inquiries …” – col. 2, ll. 24-25), the method comprising: 
	receiving, at a response center (e.g. a system described in Brydon’s invention - col. 2, ll. 24-25), a message (e.g. a customer service inquiry - col. 1, ll. 53-57) having at least one of a content characteristic (e.g. topic characteristics - col. 1, ll. 53-57) and a metadata characteristic (e.g. metadata characterizing text - col. 5, ll. 4-22), the message associated with an author (e.g. inquiry source or customer or client - col. 1, ll. 53-57, col. 5, ll. 4-22 and col. 6, ll. 1-5) having an author characteristic (e.g. data characterizing customer information; FIG. 1; “… Various embodiments include an expert management system configured to manage customer service inquiries, the system comprising a request I/O configured to receive a customer service inquiry; an inquiry parser configured to determine one or more topic characteristics of the inquiry …” – col. 1, ll. 53-57; “… Topic characteristics are characteristics of the service inquiry that are indicative of the topic(s) of the service inquiry. For example, topic characteristics may include information regarding a source of the service inquiry, metadata characterizing text within the service inquiry, account information, keywords within the service inquiry, and/or the like …” – col. 5, ll. 4-22; “… The inquiry may include data characterizing a customer profile, a device type of Client Device 110B, a browser identity, an operating system identity, a source Universal Resource Locator (URL), a source Internet Protocol (IP) address, a source MAC address, a security token or certificate, and/or the like …” – col. 6, ll. 1-5); 
	determining a response categorization data (e.g. a pre-determined response and rules towards the inquiry - col. 14, ll. 14-66) based on at least one of the content characteristic (e.g. the topic characteristics of the inquiry – col. 14, ll. 14-66), the metadata characteristic, and the author characteristic (FIG. 1; “… Automated Response Logic 190 … configured to generate an automated response to a customer service inquiry … The automated response is based on the topic characteristics of the inquiry and includes a pre-determined answer to the inquiry … Responses generated by Automated Response Logic 190 are based on Automated Response Data 195. This data … includes predetermined responses and rules used to determine whether a particular response is appropriate for a particular customer service inquiry, and optionally associated quality scores …” – col. 14, ll. 14-66); 
	determining a first response (e.g. an automated response - col. 14, ll. 14-66) …, the first response associated with the response categorization data (e.g. a pre-determined response and rules towards the inquiry; FIG. 1; “… Automated Response Logic 190 … configured to generate an automated response to a customer service inquiry … The automated response is based on the topic characteristics of the inquiry and includes a pre-determined answer to the inquiry … Responses generated by Automated Response Logic 190 are based on Automated Response Data 195. This data … includes predetermined responses and rules used to determine whether a particular response is appropriate for a particular customer service inquiry, and optionally associated quality scores …” – col. 14, ll. 14-66); and 
	communicating the first response to the author (FIG. 1; “… the automated response may be routed to the requester … Automated Response Logic 190 is configured to score prospective automated responses to a customer service inquiry, the score being based on topic characteristics of the customer service inquiry, prior requester ratings and/or expert ratings of the response. Optionally, only if a minimum score is achieved will the automated response be sent to the source of the customer service inquiry …” – col. 14, ll. 14 – col. 15, ll. 7).
	Brydon does not explicitly teach, but Caldwell teaches determining a first response (e.g. an automated response - col. 17, ll. 57 – col. 18, ll. 3) based on the author characteristic (e.g. the user account information of the sender; FIG. 5B; “… Referring to FIG. 5B, the method 520 may include receiving a message at a message processing server … identifying a telephone number of the sender of the message at operation 524 … retrieving user account information of the sender, at operation 526 and generating an automated response to the message that includes contextual information that is based on at least one of the user account information .
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Brydon in view of Caldwell in order to incorporate a method to generate an automated response to a sender based on the sender’s account information as disclosed by Caldwell. One of ordinary skilled in the art would have been motivated because the arts from Brydon and Caldwell disclose the features of providing responses to the incoming messages. Such incorporation would assist the message processing services provide personalized responses “depending on the category of the identified sender, or the phone number of the sender” (Caldwell, col. 11, ll. 37-53).
In regard to claim 2, Brydon teaches further comprising determining a localization data (e.g. a location or language responding to the inquiry - col. 7, ll. 47-55) based on at least one of the content characteristic (e.g. the topic characteristic - col. 5, ll. 23-41), the metadata characteristic, and the author characteristic, wherein the first response (e.g. the response to the inquiry - col. 7, ll. 47-55 and col. 14, ll. 14-55) is further associated with the localization data (FIG. 1; “… Inquiry Parser 140 is configured to use a location of a member of Client Devices 110 as a topic characteristic …” – col. 5, ll. 23-41; “… The location of an expert may be considered in determining if an expert is available to respond to a specific inquiry, when a specific location facilitates responding to the inquiry. For example, if a customer wishes advice on places to visit within a city the inquiry may specify an expert local to the city. The language of an expert may be considered in determining if an expert is available to respond to a specific inquiry. For example, an inquiry may require communication in a specific language or 
In regard to claim 3, Brydon teaches further comprising determining a video associated with at least one of the content characteristic, the metadata characteristic (e.g. the inquiry communicating in a video - col. 2, ll. 45-51 and col. 4, ll. 34-45), and the author characteristic, wherein the first response comprises the video (FIG. 1; “… Communication between a requester and an expert can be via telephone, voice over Internet Protocol (VoIP), text session, video, e-mail, chat, Facetime®, mobile application, etc. …” – col. 2, ll. 45-51; “… Client Devices 110 are the communication devices of a person sending a customer service inquiry … Client Devices 110 enable communication modes such as voice, text, e-mail, video, MMS (multi-media messaging), and/or the like …” – col. 4, ll. 34-45; “… topic characteristics may include information regarding a source of the service inquiry, metadata characterizing text within the service inquiry, account information, keywords within the service inquiry …” – col. 5, ll. 4-22; “… The automated response is based on the topic characteristics of the inquiry and includes a pre-determined answer to the inquiry …” – col. 14, ll. 14-55).
In regard to claim 4, Brydon teaches wherein determining a first response comprises determining, based on one or more of the content characteristic (e.g. the topic characteristics - col. 14, II. 56 - col. 15, II. 7), the metadata characteristic, and the author characteristic, whether the first response should be a human-authored response (e.g. deciding between the automated response and the expert providing the response; FIG. 1; “... In some embodiments, Automated Response Logic 190 is configured to score prospective automated responses to a , the method further comprising: 
	in accordance with a determination that the first response should be a human-authored response, generating a human-authored response (FIG. 1; “… If the minimum score is not reached the inquiry is optionally just routed to one or more experts as described elsewhere herein ...” - col. 14, II. 56 - col. 15, II. 7), and in accordance with a determination that the first response should not be a human-generated response, generating a computer-generated response (FIG. 1; “… The automated response is based on the topic characteristics of the inquiry and includes a pre-determined answer to the inquiry …” – col. 14, ll. 14-40; “… only if a minimum score is achieved will the automated response be sent to the source of the customer service inquiry …” - col. 14, II. 56 - col. 15, II. 7).
In regard to claim 5, Brydon teaches further comprising determining the author characteristic based on the at least one of a content characteristic and a metadata characteristic (e.g. identifying the data characterizing customer information with parsing the topic characteristics and metadata corresponding to the inquiry; FIG. 1; “… topic characteristics may include information regarding a source of the service inquiry, metadata characterizing text within the service inquiry, account information, keywords within the service inquiry … Inquiry Parser 140 is configured to identify metadata within a customer service inquiry and to assign , a browser identity, an operating system identity, a source Universal Resource Locator (URL), a source Internet Protocol (IP) address, a source MAC address, a security token or certificate …” – col. 5, ll. 10 – col. 6, ll. 5).
In regard to claim 6, Brydon teaches further comprising: presenting a prompt to the author, the survey comprising a plurality of invitations to provide input (e.g. asking the requester to explain, provide further details, choose resolution options or rate the service; “… An ‘answer’ is the content of a response to a customer service inquiry and is intended to resolve the inquiry, ask for explanation or further details of the inquiry, and/or provider the requester with options relating to resolution of the inquiry …” – col. 4, ll. 16-19; “… a person making a customer service inquiry is asked to rate the quality of the response received from a particular expert …” – col. 8, ll. 10-18); and determining the author characteristic (e.g. data characterizing customer information - col. 5, II. 60 – col. 6, ll. 5) based on a response of the author to the prompt (FIG. 1; “... Typical customer service systems include a contact center configured to communicate with customers by voice, chat, video, text or e-mail. These systems often include a series of questions that are presented to a customer and configured to identify the customer's needs ...” - col. 1, II. 20-29; “… feedback from requesters of customer service inquiries ...” - col. 8, II. 14; “... The inquiry may include data characterizing a customer profile, a 
In regard to claim 11, Brydon teaches wherein the author characteristic (e.g. data characterizing customer information - col. 5, II. 60 – col. 6, ll. 5) is an author profile comprising a plurality of characteristics of the author (FIG. 1; “... The inquiry may include data characterizing a customer profile, a device type of Client Device 110B, a browser identity, an operating system identity, a source Universal Resource Locator (URL), a source Internet Protocol (IP) address, a source MAC address, a security token or certificate, and/or the like ...” - col. 5, II. 60 - col. 6, II. 5; “... determine one or more topic characteristics of the inquiry, ... topic characteristics ... include information regarding a source of the service inquiry, metadata characterizing text within the service inquiry, account information, keywords within the service inquiry ...” - col. 5, II. 8-67).
In regard to claim 12, Brydon teaches a system comprising: one or more processors;  sf-4260026Application No.: 16/622,784Docket No.: 78101-20001.00 memory storing instructions, which when executed by the one or more processors, cause the one or more processors to perform a method (“... Computing systems ... herein can comprise ... a microprocessor, ... A computing system may also comprise volatile and/or non-volatile memory ... comprise hardware, firmware, or software stored on a computer-readable medium, ... comprise a set of instructions stored on a computer-readable medium that when executed cause the computing system to perform the steps ...” - col. 15, II. 48-67) comprising: 
	receiving, at a response center (e.g. a system described in Brydon’s invention - col. 2, ll. 24-25), a message (e.g. a customer service inquiry - col. 1, ll. 53-57) having at least one of a content characteristic (e.g. topic characteristics - col. 1, ll. 53-57) and a metadata characteristic (e.g. metadata characterizing text - col. 5, ll. 4-22), the message associated with an author (e.g. inquiry source or customer or client - col. 1, ll. 53-57, col. 5, ll. 4-22 and col. 6, ll. 1-5) having an author characteristic (e.g. data characterizing customer information; FIG. 1; “… The systems and methods described herein are directed toward the resolution of customer service inquiries …” – col. 2, ll. 24-25; “… Various embodiments include an expert management system configured to manage customer service inquiries, the system comprising a request I/O configured to receive a customer service inquiry; an inquiry parser configured to determine one or more topic characteristics of the inquiry …” – col. 1, ll. 53-57; “… Topic characteristics are characteristics of the service inquiry that are indicative of the topic(s) of the service inquiry. For example, topic characteristics may include information regarding a source of the service inquiry, metadata characterizing text within the service inquiry, account information, keywords within the service inquiry, and/or the like …” – col. 5, ll. 4-22; “… The inquiry may include data characterizing a customer profile, a device type of Client Device 110B, a browser identity, an operating system identity, a source Universal Resource Locator (URL), a source Internet Protocol (IP) address, a source MAC address, a security token or certificate, and/or the like …” – col. 6, ll. 1-5); 
	determining a response categorization data (e.g. a pre-determined response and rules towards the inquiry - col. 14, ll. 14-66) based on at least one of the content characteristic (e.g. the topic characteristics of the inquiry – col. 14, ll. 14-66), the metadata characteristic, and the author characteristic (FIG. 1; “… Automated Response Logic 190 … configured to generate an automated response to a customer service inquiry … The automated response is based on the topic characteristics of the inquiry and includes a pre-determined answer to the inquiry … Responses generated by Automated Response Logic 190 are based on Automated Response Data 195. This data … includes predetermined responses and rules used to determine whether a particular response is appropriate for a particular customer service inquiry, and optionally associated quality scores …” – col. 14, ll. 14-66); 
	determining a first response (e.g. an automated response - col. 14, ll. 14-66) …, the first response associated with the response categorization data (e.g. a pre-determined response and rules towards the inquiry; FIG. 1; “… Automated Response Logic 190 … configured to generate an automated response to a customer service inquiry … The automated response is based on the topic characteristics of the inquiry and includes a pre-determined answer to the inquiry … Responses generated by Automated Response Logic 190 are based on Automated Response Data 195. This data … includes predetermined responses and rules used to determine whether a particular response is appropriate for a particular customer service inquiry, and optionally associated quality scores …” – col. 14, ll. 14-66); and 
	communicating the first response to the author (FIG. 1; “… the automated response may be routed to the requester … Automated Response Logic 190 is configured to score prospective automated responses to a customer service inquiry, the score being based on topic characteristics of the customer service inquiry, prior requester ratings and/or expert ratings of the response. Optionally, only if a minimum score is achieved will the automated response be sent to the source of the customer service inquiry …” – col. 14, ll. 14 – col. 15, ll. 7).
determining a first response (e.g. an automated response - col. 17, ll. 57 – col. 18, ll. 3) based on the author characteristic (e.g. the user account information of the sender; FIG. 5B; “… Referring to FIG. 5B, the method 520 may include receiving a message at a message processing server … identifying a telephone number of the sender of the message at operation 524 … retrieving user account information of the sender, at operation 526 and generating an automated response to the message that includes contextual information that is based on at least one of the user account information and the parsed at least one word from the message at operation 528 …” – col. 17, ll. 57 – col. 18, ll. 3).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Brydon in view of Caldwell in order to incorporate a method to generate an automated response to a sender based on the sender’s account information as disclosed by Caldwell. One of ordinary skilled in the art would have been motivated because the arts from Brydon and Caldwell disclose the features of providing responses to the incoming messages. Such incorporation would assist the message processing services provide personalized responses “depending on the category of the identified sender, or the phone number of the sender” (Caldwell, col. 11, ll. 37-53).
In regard to claim 16, Brydon teaches a non-transitory computer-readable medium storing instructions that, when executed by one or more processors of a computer system, cause the one or more processors to perform a method (“... Expert Management System. .. includes non-transitory memory ... configured to store information ...” - col. 11, II. 32-35; “... Computing systems ... herein can comprise ... a microprocessor, ... A computing system may  comprising: 
	receiving, at a response center (e.g. a system described in Brydon’s invention - col. 2, ll. 24-25), a message (e.g. a customer service inquiry - col. 1, ll. 53-57) having at least one of a content characteristic (e.g. topic characteristics - col. 1, ll. 53-57) and a metadata characteristic (e.g. metadata characterizing text - col. 5, ll. 4-22), the message associated with an author (e.g. inquiry source or customer or client - col. 1, ll. 53-57, col. 5, ll. 4-22 and col. 6, ll. 1-5) having an author characteristic (e.g. data characterizing customer information; FIG. 1; “… The systems and methods described herein are directed toward the resolution of customer service inquiries …” – col. 2, ll. 24-25; “… Various embodiments include an expert management system configured to manage customer service inquiries, the system comprising a request I/O configured to receive a customer service inquiry; an inquiry parser configured to determine one or more topic characteristics of the inquiry …” – col. 1, ll. 53-57; “… Topic characteristics are characteristics of the service inquiry that are indicative of the topic(s) of the service inquiry. For example, topic characteristics may include information regarding a source of the service inquiry, metadata characterizing text within the service inquiry, account information, keywords within the service inquiry, and/or the like …” – col. 5, ll. 4-22; “… The inquiry may include data characterizing a customer profile, a device type of Client Device 110B, a browser identity, an operating system identity, a source Universal Resource Locator (URL), a source Internet ; 
	determining a response categorization data (e.g. a pre-determined response and rules towards the inquiry - col. 14, ll. 14-66) based on at least one of the content characteristic (e.g. the topic characteristics of the inquiry – col. 14, ll. 14-66), the metadata characteristic, and the author characteristic (FIG. 1; “… Automated Response Logic 190 … configured to generate an automated response to a customer service inquiry … The automated response is based on the topic characteristics of the inquiry and includes a pre-determined answer to the inquiry … Responses generated by Automated Response Logic 190 are based on Automated Response Data 195. This data … includes predetermined responses and rules used to determine whether a particular response is appropriate for a particular customer service inquiry, and optionally associated quality scores …” – col. 14, ll. 14-66); 
	determining a first response (e.g. an automated response - col. 14, ll. 14-66) …, the first response associated with the response categorization data (e.g. a pre-determined response and rules towards the inquiry; FIG. 1; “… Automated Response Logic 190 … configured to generate an automated response to a customer service inquiry … The automated response is based on the topic characteristics of the inquiry and includes a pre-determined answer to the inquiry … Responses generated by Automated Response Logic 190 are based on Automated Response Data 195. This data … includes predetermined responses and rules used to determine whether a particular response is appropriate for a particular customer service inquiry, and optionally associated quality scores …” – col. 14, ll. 14-66); and 
	communicating the first response to the author (FIG. 1; “… the automated response may be routed to the requester … Automated Response Logic 190 is configured to score prospective automated responses to a customer service inquiry, the score being based on topic characteristics of the customer service inquiry, prior requester ratings and/or expert ratings of the response. Optionally, only if a minimum score is achieved will the automated response be sent to the source of the customer service inquiry …” – col. 14, ll. 14 – col. 15, ll. 7).
	Brydon does not explicitly teach, but Caldwell teaches determining a first response (e.g. an automated response - col. 17, ll. 57 – col. 18, ll. 3) based on the author characteristic (e.g. the user account information of the sender; FIG. 5B; “… Referring to FIG. 5B, the method 520 may include receiving a message at a message processing server … identifying a telephone number of the sender of the message at operation 524 … retrieving user account information of the sender, at operation 526 and generating an automated response to the message that includes contextual information that is based on at least one of the user account information and the parsed at least one word from the message at operation 528 …” – col. 17, ll. 57 – col. 18, ll. 3).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Brydon in view of Caldwell in order to incorporate a method to generate an automated response to a sender based on the sender’s account information as disclosed by Caldwell. One of ordinary skilled in the art would have been motivated because the arts from Brydon and Caldwell disclose the features of providing responses to the incoming messages. Such incorporation would assist the message processing services provide .
Claims 7, 9, 10, 13, 15, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brydon et al. (U.S. Patent No. US 9,325,849 B1), herein referred to as Brydon, in view of Caldwell et al. (U.S. Patent. No. US 10,425,783 B1), herein referred to as Caldwell, and in further view of Tuchman et al. (U.S. Pub. No. US 2015/0120357 A1), herein referred to as Tuchman.
In regard to claim 7, Brydon in view of Caldwell do not explicitly teach, but Tuchman teaches wherein the response of the author to the prompt comprises a failure of the author to respond to one of the plurality of invitations to provide input (e.g. the visitor not connecting the live communication channel within a specified period of time – para. [0065]), and wherein the author characteristic is determined based on the failure to respond to one of the plurality of invitations to provide input (e.g. determining if the visitor requiring a live response based on the visitor’s action; “… Since live content is presented dependent upon the availability of the associated specialists and the available specialists may become unavailable from time to time, the presented live content may become expired after a predetermined period of time if the visitor does not initiate a live contact by clicking the corresponding live connect button …” – para. [0047]; “… executable code (e.g. script or other applicable instructions executable in a client device) may be embedded in a user interface element (e.g. a button, link, or control) generated via live connect management module or logic 205 to allow establishment of live communications. The code may include timer mechanism that will automatically expire if the user interface element is presented to a client device for a specified  etc.)  …” – para. [0065]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Brydon in view of Caldwell and further in view of Tuchman in order to incorporate a method to extract the user characteristics/intent from failure to respond to timed prompts as disclosed by Tuchman. One of ordinary skilled in the art would have been motivated because the arts from Brydon, Caldwell and Tuchman disclose the features of providing responses to the incoming messages. Such incorporation would assist the message processing services provide effective live responses depending on the availability of the supporting resources (Tuchman, para. [0047]).
In regard to claim 9, Brydon in view of Caldwell do not explicitly teach, but Tuchman teaches wherein the author is a social media group (FIG. 19B; “… the administrator can associate the new user or any of the existing users to a particular group representing a particular Ad campaign. As described above, a user can be associated with multiple groups or Ad campaigns …” – para. [0165]), and communicating the first response to the author comprises communicating the response to a subset of the social media group (e.g. visitors of the groups or campaigns; FIG. 2; “… In response to the list of zero or more specialists, live content server 152 selects an appropriate subset of the eligible live content and transmits the selected live content to content server 151 to be presented as part of live content 162 to 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Brydon in view of Caldwell and further in view of Tuchman in order to incorporate a method to communicate within groups of users as disclosed by Tuchman. One of ordinary skilled in the art would have been motivated because the arts from Brydon, Caldwell and Tuchman disclose the features of providing responses to the incoming messages. Such incorporation would assist the message processing services provide effective live responses to groups of visitors (Tuchman, para. [0045] and [0165]).
In regard to claim 10, Brydon in view of Caldwell do not explicitly teach, but Tuchman teaches wherein the message is received at the response center via a social media platform (FIG. 3B; “… Referring to FIG. 3B, in this embodiment, content server 151 represents a social networking server (e.g., Facebook®, Twitter®) in which a user or visitor can post or receive a social post message, such as social posts 176 …” – para. [0061]), and wherein the message does not solicit the first response (e.g. the social post message not intending to receive a response; FIG. 3B; “… In one embodiment, social networking server 151 includes social post monitor 177 to monitor and analyze social posts 176. In one embodiment, when a visitor posts a social post via transaction (1), social post monitor 177 detects and analyzes the post and may determine that the visitor is looking for certain service such as plumbing services …” – para. [0061]; “… In response, social post monitor 177 sends a message with a link to client application 181 of client device 154 via transaction (2). The message may include a button, link, or control to prompt the .
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Brydon in view of Caldwell and further in view of Tuchman in order to incorporate a method to provide response to social media activity which does not solicit a response as disclosed by Tuchman. One of ordinary skilled in the art would have been motivated because the arts from Brydon, Caldwell and Tuchman disclose the features of providing responses to the incoming messages. Such incorporation would assist the message processing services proactively provide targeting content to users in need of support (Tuchman, para. [0061] and [0062]).
In regard to claim 13, Brydon teaches wherein the method further comprises: presenting a prompt to the author, the prompt comprising a plurality of invitations to provide input (e.g. asking the requester to explain, provide further details, choose resolution options or rate the service; “… An ‘answer’ is the content of a response to a customer service inquiry and is intended to resolve the inquiry, ask for explanation or further details of the inquiry, and/or provider the requester with options relating to resolution of the inquiry …” – col. 4, ll. 16-19; “… a person making a customer service inquiry is asked to rate the quality of the response received from a particular expert …” – col. 8, ll. 10-18), and determining the author characteristic (e.g. data characterizing customer information - col. 5, II. 60 – col. 6, ll. 5) based on a response of the author to the prompt (FIG. 1; “... Typical customer service systems include a contact center configured to communicate with customers by voice, chat, video, text or e-mail. These systems often include a series of questions that are presented to a customer and configured to identify , …
	Brydon in view of Caldwell do not explicitly teach, but Tuchman teaches wherein: the response of the author to the prompt comprises a failure of the author to respond to one of the plurality of invitations to provide input (e.g. the visitor not connecting the live communication channel within a specified period of time – para. [0065]), and the author characteristic is determined based on the failure to respond to one of the plurality of invitations to provide input (e.g. determining if the visitor requiring a live response based on the visitor’s action; “… Since live content is presented dependent upon the availability of the associated specialists and the available specialists may become unavailable from time to time, the presented live content may become expired after a predetermined period of time if the visitor does not initiate a live contact by clicking the corresponding live connect button …” – para. [0047]; “… executable code (e.g. script or other applicable instructions executable in a client device) may be embedded in a user interface element (e.g. a button, link, or control) generated via live connect management module or logic 205 to allow establishment of live communications. The code may include timer mechanism that will automatically expire if the user interface element is presented to a client device for a specified period of time without  etc.)  …” – para. [0065]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Brydon in view of Caldwell and further in view of Tuchman in order to incorporate a method to extract the user characteristics/intent from failure to respond to timed prompts as disclosed by Tuchman. One of ordinary skilled in the art would have been motivated because the arts from Brydon, Caldwell and Tuchman disclose the features of providing responses to the incoming messages. Such incorporation would assist the message processing services provide effective live responses depending on the availability of the supporting resources (Tuchman, para. [0047]).
In regard to claim 15, Brydon in view of Caldwell do not explicitly teach, but Tuchman teaches wherein the message is received at the response center via a social media platform (FIG. 3B; “… Referring to FIG. 3B, in this embodiment, content server 151 represents a social networking server (e.g., Facebook®, Twitter®) in which a user or visitor can post or receive a social post message, such as social posts 176 …” – para. [0061]), and wherein the message does not solicit the response (e.g. the social post message not intending to receive a response; FIG. 3B; “… In one embodiment, social networking server 151 includes social post monitor 177 to monitor and analyze social posts 176. In one embodiment, when a visitor posts a social post via transaction (1), social post monitor 177 detects and analyzes the post and may determine that the visitor is looking for certain service such as plumbing services …” – para. [0061]; “… In .
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Brydon in view of Caldwell and further in view of Tuchman in order to incorporate a method to provide response to social media activity which does not solicit a response as disclosed by Tuchman. One of ordinary skilled in the art would have been motivated because the arts from Brydon, Caldwell and Tuchman disclose the features of providing responses to the incoming messages. Such incorporation would assist the message processing services proactively provide targeting content to users in need of support (Tuchman, para. [0061] and [0062]).
In regard to claim 17, Brydon teaches wherein the method further comprises: presenting a prompt to the author, the prompt comprising a plurality of invitations to provide input (e.g. asking the requester to explain, provide further details, choose resolution options or rate the service; “… An ‘answer’ is the content of a response to a customer service inquiry and is intended to resolve the inquiry, ask for explanation or further details of the inquiry, and/or provider the requester with options relating to resolution of the inquiry …” – col. 4, ll. 16-19; “… a person making a customer service inquiry is asked to rate the quality of the response received from a particular expert …” – col. 8, ll. 10-18), and determining the author characteristic (e.g. data characterizing customer information - col. 5, II. 60 – col. 6, ll. 5) based on a response of the author to the prompt (FIG. 1; “... Typical customer service systems include a contact center , …
	Brydon in view of Caldwell do not explicitly teach, but Tuchman teaches wherein: the response of the author to the prompt comprises a failure of the author to respond to one of the plurality of invitations to provide input (e.g. the visitor not connecting the live communication channel within a specified period of time – para. [0065]), and the author characteristic is determined based on the failure to respond to one of the plurality of invitations to provide input (e.g. determining if the visitor requiring a live response based on the visitor’s action; “… Since live content is presented dependent upon the availability of the associated specialists and the available specialists may become unavailable from time to time, the presented live content may become expired after a predetermined period of time if the visitor does not initiate a live contact by clicking the corresponding live connect button …” – para. [0047]; “… executable code (e.g. script or other applicable instructions executable in a client device) may be embedded in a user interface element (e.g. a button, link, or control) generated via live connect management module or logic 205 to allow establishment of live  etc.)  …” – para. [0065]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Brydon in view of Caldwell and further in view of Tuchman in order to incorporate a method to extract the user characteristics/intent from failure to respond to timed prompts as disclosed by Tuchman. One of ordinary skilled in the art would have been motivated because the arts from Brydon, Caldwell and Tuchman disclose the features of providing responses to the incoming messages. Such incorporation would assist the message processing services provide effective live responses depending on the availability of the supporting resources (Tuchman, para. [0047]).
In regard to claim 19, Brydon in view of Caldwell do not explicitly teach, but Tuchman teaches wherein the message is received at the response center via a social media platform (FIG. 3B; “… Referring to FIG. 3B, in this embodiment, content server 151 represents a social networking server (e.g., Facebook®, Twitter®) in which a user or visitor can post or receive a social post message, such as social posts 176 …” – para. [0061]), and wherein the message does not solicit the response (e.g. the social post message not intending to receive a response; FIG. 3B; “… In one embodiment, social networking server 151 includes social post monitor 177 to monitor and analyze social posts 176. In one embodiment, when a visitor posts a social post via  detects and analyzes the post and may determine that the visitor is looking for certain service such as plumbing services …” – para. [0061]; “… In response, social post monitor 177 sends a message with a link to client application 181 of client device 154 via transaction (2). The message may include a button, link, or control to prompt the visitor that the visitor can find a plumbing specialist who is currently available and possibly nearby …” – para. [0062]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Brydon in view of Caldwell and further in view of Tuchman in order to incorporate a method to provide response to social media activity which does not solicit a response as disclosed by Tuchman. One of ordinary skilled in the art would have been motivated because the arts from Brydon, Caldwell and Tuchman disclose the features of providing responses to the incoming messages. Such incorporation would assist the message processing services proactively provide targeting content to users in need of support (Tuchman, para. [0061] and [0062]).
In regard to claim 20, Brydon in view of Caldwell do not explicitly teach, but Tuchman teaches wherein the author is a social media group (FIG. 19B; “… the administrator can associate the new user or any of the existing users to a particular group representing a particular Ad campaign. As described above, a user can be associated with multiple groups or Ad campaigns …” – para. [0165]), and communicating the first response to the author comprises communicating the response to a subset of the social media group (e.g. visitors of the groups or campaigns; FIG. 2; “… In response to the list of zero or more specialists, live content server 152 selects an appropriate subset of the eligible live content and transmits the 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Brydon in view of Caldwell and further in view of Tuchman in order to incorporate a method to communicate within groups of users as disclosed by Tuchman. One of ordinary skilled in the art would have been motivated because the arts from Brydon, Caldwell and Tuchman disclose the features of providing responses to the incoming messages. Such incorporation would assist the message processing services provide effective live responses to groups of visitors (Tuchman, para. [0045] and [0165]).
Claims 8, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brydon et al. (U.S. Patent No. US 9,325,849 B1), herein referred to as Brydon, in view of Caldwell et al. (U.S. Patent. No. US 10,425,783 B1), herein referred to as Caldwell, and in further view of Lopez et al. (U.S. Pub. No. US 2018/0114242 A1), herein referred to as Lopez.
In regard to claim 8, Brydon in view of Caldwell do not explicitly teach, but Lopez teaches further comprising determining the author characteristic (e.g. the user characteristics – para. [0035]) based on first information from a first source having a first media type (e.g. surveys – para. [0035]) and second information from a second source having a second media type (e.g. user reviews – para. [0035]) different from the first media type (FIG. 2; “… The user feedback module 124 may utilize user feedback associated with users 108 to determine characteristics relevant to the users 108. Users 108 may provide feedback relevant to previously acquired deals 134, describing preferences, interests, likes/dislikes, complaints, etc. 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Brydon in view of Caldwell and further in view of Lopez in order to incorporate a method to determine the user characteristics based on information combined from different sources and media types as disclosed by Lopez. One of ordinary skilled in the art would have been motivated because the arts from Brydon, Caldwell and Lopez disclose the features of providing responses to the incoming messages. Such incorporation would assist the message processing services efficiently improve customer experience by targeting the most relevant deals to consumers so as to improve revenue and profits (Lopez, para. [0001]).
In regard to claim 14, Brydon in view of Caldwell do not explicitly teach, but Lopez teaches wherein the method further comprises determining the author characteristic (e.g. the user characteristics – para. [0035]) based on first information from a first source having a first media type (e.g. surveys – para. [0035]) and second information from a second source having a second media type (e.g. user reviews – para. [0035]) different from the first media type (FIG. 2; “… The user feedback module 124 may utilize user feedback associated with users 108 to determine characteristics relevant to the users 108. Users 108 may provide feedback relevant 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Brydon in view of Caldwell and further in view of Lopez in order to incorporate a method to determine the user characteristics based on information combined from different sources and media types as disclosed by Lopez. One of ordinary skilled in the art would have been motivated because the arts from Brydon, Caldwell and Lopez disclose the features of providing responses to the incoming messages. Such incorporation would assist the message processing services efficiently improve customer experience by targeting the most relevant deals to consumers so as to improve revenue and profits (Lopez, para. [0001]).
In regard to claim 18, wherein the method further comprises determining the author characteristic (e.g. the user characteristics – para. [0035]) based on first information from a first source having a first media type and second information from a second source having a second media type different from the first media type (FIG. 2; “… The user feedback module 124 may utilize user feedback associated with users 108 to determine characteristics relevant to the users 108. Users 108 may provide feedback relevant to previously acquired deals 134, 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Brydon in view of Caldwell and further in view of Lopez in order to incorporate a method to determine the user characteristics based on information combined from different sources and media types as disclosed by Lopez. One of ordinary skilled in the art would have been motivated because the arts from Brydon, Caldwell and Lopez disclose the features of providing responses to the incoming messages. Such incorporation would assist the message processing services efficiently improve customer experience by targeting the most relevant deals to consumers so as to improve revenue and profits (Lopez, para. [0001]).
Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kabbes et al., US 2016/0182412 A1. This reference discloses a message management service collaborating to draft a message to a designated recipient.
Khodorenko, US 2014/0237057 A1. This reference discloses exchanging private messages with a contact center over social media networks.
Owensby, US 2002/0077130 A1. This reference discloses a system and method to insert commercial information into messages for a wireless subscriber based on the subscriber’s location and personal preference data. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZONGHUA DU whose telephone number is (408)918-7596.  The examiner can normally be reached on Monday - Friday 7:30 AM - 4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z.D./Examiner, Art Unit 2448                                                                                                                                                                                                        
/JONATHAN A BUI/Primary Examiner, Art Unit 2448